Citation Nr: 0510819	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability of the 
nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from September 1948 to July 1949, and from 
March 1950 to October 1953. 

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for a disability of the 
nose, characterized as a deviated nasal septum caused by 
nasal fracture.

In his February 2001 letter to the RO, the veteran indicated 
he was interested in filing for pension benefits for a non-
service connected disability. That particular issue is not on 
appeal and is therefore referred to the RO for appropriate 
action.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking service connection for his disability 
of the nose, characterized as a deviated nasal septum caused 
by a nasal fracture. To receive service connection, he will 
need to demonstrate that his disability was the result of 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.309, (2004).

The veteran contends that during his first period of service 
(with the Army, from September 1948 to July 1949), there was 
an occasion when he was assigned to detain a prisoner who had 
threatened to kill the captain, and was holding him until he 
could be sent home to receive a court martial. The veteran 
claims that while he was escorting the prisoner, the prisoner 
tried to escape and managed to wrestle the veteran's weapon 
away and hit the veteran on the nose with it. The veteran 
claims that the impact fractured his nose and that since then 
he has had trouble breathing.

The veteran's second period of service was with the Navy. His 
Navy entrance physical examination in March 1950 showed that 
his nose was evaluated as normal. 

A general VA examination in February 1988 showed that on 
physical examination, the veteran's nasal septum was 
straight, with turbinates slightly crusted, with a normal 
pharynx except for post nasal drip.

Another VA examination was conducted in July 2003. At the 
examination, the veteran reported the claimed history of his 
disability. Upon examination, the examiner diagnosed the 
veteran with a deviated septum due to the veteran's reported 
history, and remarked that it was more likely than not 
related to the nasal fracture he reportedly suffered during 
active military duty. 

In the report, the examiner stated that the claims folder was 
reviewed, but did not provide any evidentiary support for his 
findings other than restating the veteran's own reported 
history of the claimed service injury. The examiner did not 
state how the March 1950 service entrance examination for the 
veteran's second period of service, which showed a normal 
nose, and how the February 1988 VA examination, which showed 
a straight nasal septum, were taken into account. The 
examiner's diagnosis did not document the appropriate 
supporting rationale to support the findings. Thus, this case 
warrants a remand to provide the VA examiner the opportunity 
to provide a clarification of the diagnosis and opinion.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is REMANDED for the 
following actions:

1.	The veteran's claims folder should be returned 
to the VA examiner who conducted the July 2003 VA 
examination. If this physician is not available, 
the claims folder should be returned to a similarly 
qualified examiner. The claims folder, including a 
copy of this REMAND, should be made available to 
the examiner. The examiner is requested to review 
the entire claims folder along with the findings 
reported in the examination of July 2003. The 
examination report should reflect that such a 
review was conducted and should include responses 
to each of the following items:

a.	State the diagnoses of all the veteran's 
current disabling conditions of the nose.

b.	For each diagnosis stated in response to 
item a, above, state a medical opinion 
based on the entire record, including the 
reports of the service examination of march 
1950 and the VA examination of February 
1988, as to whether the diagnosed disabling 
condition is the result of a fracture the 
veteran incurred in his active service from 
September 1948 to July 1949.

2.	Following the above development, the claims file 
and any additional evidence submitted by the 
veteran should be reviewed. If after review it is 
found that additional development or an examination 
is necessary, it should be scheduled. All indicated 
development should be undertaken and the issue of 
entitlement to service connection for a disability 
of the nose should be readjudicated. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




